PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/833,564
Filing Date: 6 Dec 2017
Appellant(s): Nakhjavani et al.



__________________
Elliot Deaderick
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/08/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/05/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner: the rejections of claims 8 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.

(2) Response to Arguments
In the following response, Appellant’s arguments are shown in bold face.

1.	Appellant argued (pp. 4-5):
A. The conclusion that claims 8 and 18 are indefinite is error
The Office concludes that claims 8 is indefinite under 35 U.S.C. § 112(b)… 
…
For the foregoing reasons, Appellant submits that claim 8 is clear and definite. Claim 18 recites substantially similar subject matter and is clear and definite for at least the same reasons. Appellant respectfully requests that the Board reverse the rejections made under 35 U.S.C.
	
In response, the Appellant’s explanation is found to be persuasive and the rejections of claims 8 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.

2.	Appellant argued (pp. 6-8): 
B. The conclusion that Kim renders obvious claims 1, 4, 5, 7, 9-11, 14, 15, 17, 19, and 20 is legal error based on underlying factual error
(1) The finding that Kim teaches the claimed comparison and notification is factual error.
…
The Office's explanation of Kim does not clearly map to the claimed features in Appellant's claim. The Office considers the claimed comparison to correspond to an example in Kim in which a pressure Ppsp of a pedal simulator is greater than a level of the preset first ratio X[Symbol font/0x25] of the pressure Pb1 of the first hydraulic circuit. This same example also requires a determination of whether pressure Ppsp of a pedal simulator is greater than a level of the preset first ration X[Symbol font/0x25] of the pressure Pb2 of the second hydraulic circuit. Kim clearly teaches that the above two conditions have to be satisfied for its ECU 106 to make a determination whether the pressure Ppsp of the pedal simulator 180 is greater than a preset pressure P3 (308). Kim at ¶ [0105].
These requirements of Kim do not correspond to the claim, which recites that the computer is configured to "perform a comparison of the first fluid level with the second fluid level from the first time-ordered fluid level measurements and the second time-ordered fluid level measurements," and "produce a notification indicating a predicted malfunction of the valve when, based on the comparison, the first time-ordered fluid level measurements and the second time-ordered fluid level measurements have at least a threshold divergence."
Kim requires more than what is claimed--a pressure Ppsp is compared to both the first ratio X[Symbol font/0x25] of pressure Pb1 of the first hydraulic circuit and the first ratio X[Symbol font/0x25] of pressure Pb2 of the second hydraulic circuit. Only after these comparisons and a determination regarding conditions being met therein is a subsequent comparison made regarding whether the pressure Ppsp of the pedal simulator 180 is greater than a preset pressure P3 (308). Kim teaches three comparisons wherein a third comparison is dependent upon the results of the first two comparisons. These requirements in Kim do not correspond to the claimed feature. Additionally, none of the comparisons taught by Kim correspond to the claimed comparison of the first fluid level with the second fluid level from the first time-ordered fluid level measurements and the second time-ordered fluid level measurements.

It is respectfully submitted that Kim teaches determining that a mechanical leak failure of the corresponding cut valve 173 or 174 has occurred (step 311) when the last condition is met (“yes” in step 310), based on the comparison of PPSP to PBC1 (step 307), (see [0105]-[0111] and FIGs. 5 and 6). The relevant portions of the flowchart in Kim are copied below.

    PNG
    media_image2.png
    306
    283
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    372
    519
    media_image3.png
    Greyscale


It is undisputed and Appellant acknowledged that Kim teaches comparing PPSP to PBC1 to determine whether PPSP is greater than X[Symbol font/0x25] of PBC1, in the process of determining whether the valve has a mechanical leak failure. It is also undisputed that Kim teaches producing a notification indicating a predicted malfunction of the valve (see [0117]). That is, the notification of a leak (malfunction) is based at least on the determination of PPSP being greater than X[Symbol font/0x25] PBC1, even though it requires additional conditions/elements. The claim limitation "produce a notification indicating a predicted malfunction of the valve when, based on the comparison, the first time-ordered fluid level measurements and the second time-ordered fluid level measurements have at least a threshold divergence" indicates that the notification requires a particular condition (“have at least a threshold divergence”) to be met, but does not preclude other additional conditions/elements being required to produce the notification. Therefore, Kim teaches the argued corresponding features regarding the comparison and notification.

3.	Appellant argued (pp. 8-9):
(2) The finding that Kim teaches the computer further configured to filter measurements outside a range of accepted measurements is factual error.
Claims 4 and 14 depend from respectively claims 1 and 11…
…
Nevertheless, the Office finds that "it is well-known to remove extreme or noise measurements for analysis" …
The Office's findings and conclusion are not based on the teachings of the Kim reference but instead import unsupported statements regarding what is well known regarding removing noise and equates removing noise with filtering as recited in the claim. Kim does not teach the features of the claim, and the Office provides no secondary teachings to cure Kim's deficiencies. Indeed, if the claimed features are well-known, then the Office should provide evidence supporting such a finding rather than providing conclusory statements that do not show obviousness of the claimed invention.
This conclusion of obviousness does not appear to be based on any express or implied teaching in Kim. The Office appears to be engaging in improper hindsight reasoning and reaching a conclusion of obviousness without any prima facie showing based on the cited reference.

In response to the challenge of the official notice that it is well-known to remove extreme or noise measurements for analysis, the following supporting references are provided. Taware et al. (US 20060074496 A1) teaches a band pass filter to remove pressure signals that are outside an acceptable frequency range of signals (“The band pass filter 38 is provided to pass a desired range of frequencies of signals sensed by the pressure sensors to the control unit 40. Typically, a band pass filter is designed to filter out any DC offset and electrical noise in the lower frequency region as well as filter out high frequencies beyond the region of interest, 1000 Hz in the present application”; see [0036]). Heavner et al. (US 20050267710 A1) teaches trimming a pressure signal outside a range of acceptable measurements (“a trim unit 702 that discards or limits samples of the pressure signal that exceed an upper trim threshold or that are below a lower trim threshold”; see [0124]). 
In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As indicated in the rejections on p. 10 of the Office action dated 04/05/2021, the motivation is to avoid or reduce the influence of signal noise or data outliers that may affect the accuracy of the determination/analysis.

4.	Appellant argued (pp. 9-11): 
(3) The finding that Kim teaches the computer further configured to perform comparisons, produce a second notification, and output the second notification is factual error.
Regarding claims 5 and 15, which respectively depend from claims 1 and 11…
More specifically, in the rejection of claim 5 the Office admits that Kim fails to explicitly disclose the claimed features of "perform comparisons of respectively the first time-ordered fluid level measurements and the second time-ordered fluid level measurements," "produce a second notification indicating fluid transfer through the valve when, based on the comparisons, the first time-ordered fluid level measurements or the second time-ordered fluid level measurements indicate an overfill condition of respectively the first fluid subsystem or the second fluid subsystem," and "output the second notification for display to the user." 
The Office finds that "it is well-known that fluid pressures a hydraulic or pneumatic systems normally operate in certain safety or operation ranges" …
Similar to the deficiencies noted in the rejection of claims 4 and 14, the Office again makes findings and conclusions that are not based on the teachings of Kim but instead makes unsupported, conclusory statements regarding what is well known. It is clear that Kim does not teach the features of the claim, and the Office provides no secondary teachings to cure Kim's deficiencies. Indeed, if the claimed features are well-known, then the Office should provide evidence supporting such a finding rather than providing conclusory statements that do not show obviousness of the claimed invention.
This conclusion of obviousness does not appear to be based on any express or implied teaching in Kim. The Office appears to be engaging in improper hindsight reasoning and reaching a conclusion of obviousness without any prima facie showing based on the cited reference.

	In response to the challenge of the official notice that it is well-known that fluid pressures of a hydraulic or pneumatic systems normally operate in certain safety or operation ranges, the following supporting references are provided.  Le et al. (US 20140195172 A1) teaches providing an indication that a parameter of a hydraulic system is outside a preferred or safe range of operation (“A blinking pressure status LED, temperature status LED, or fluid quality LED indicates that a parameter of hydraulic system 100 is outside a preferred or a safe range of operation”; see [0059]). Brinkman et al. (US 20190063474 A1) teaches indicating an overfill status when a pressure within the container is above a desired range (“when the tank 128 may be over filled with the hydraulic fluid 205, the pressure within the tank 128 may be above the desired pressure range. In such a situation, the health status of the tank 128 may be indicative of excessive fluid within the tank 128, based on application requirements”; see [0105]). 
In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  As indicated in the rejections on pp. 11-12 of the Office action dated 04/05/2021, the motivation is to provide a warning when the detected pressures are out of safety or operation ranges (such as when overfilled).

5.	Appellant argued (pp. 11-12):
(4) The finding that Kim teaches the diagnostic system is onboard an aircraft and the computer is a component of an aircraft condition monitoring system is factual error.
Regarding claims 7 and 9, wherein claim 9 depends from claim 7…
More specifically, in the rejection of claims 7 and 9 the Office admits that Kim fails to explicitly disclose: "wherein the diagnostic system is onboard an aircraft, and the first fluid subsystem and the second fluid subsystem are independent hydraulic systems of the aircraft ( claim 7)" and "the diagnostic system is onboard an aircraft, and the first fluid subsystem and the second fluid subsystem are independent hydraulic systems of the aircraft (claim 9)." Office Action at p. 12. Appellant notes that the Office has not addressed the further features of claim 9 regarding "wherein the computer is a component of an aircraft condition monitoring system onboard the aircraft." The Office's silence regarding this feature is understood as an admission by the Office of the failings of Kim to disclose what is claimed.
The Office finds that "it is well-known that an aircraft could have wheels and associated braking systems similar to a land vehicle" …
Similar to the above arguments in Brief Sections B(2) and B(3), Appellant notes that the Office again makes findings and conclusions that are not based on the teachings of Kim but instead makes unsupported, conclusory statements regarding what is well known. It is clear that Kim does not teach the features of the claim, and the Office provides no secondary teachings to cure Kim's deficiencies. Indeed, if the claimed features are well-known, then the Office should provide evidence supporting such a finding rather than providing conclusory statements that do not show obviousness of the claimed invention. 
In this rejection, the Office takes the further step of providing conjecture regarding components that "could" be part of an aircraft and then utilizes this conjecture as a springboard into conclusions regarding obviousness of the claimed invention. See id (stating that "an aircraft could have wheels and associated braking systems similar to a land vehicle" and "the first fluid subsystem and the second fluid subsystem would be independent hydraulic systems of the aircraft") (emphasis added). These statements of what could and would be possible allow the Office to contemplate almost anything imaginable as being included in a prior art reference where no disclosure or teaching is provided. This is not the standard for showing prima facie obviousness; the showing by the Office should be based on what is indeed known and supported by evidence. If the Office is attempting to take Official Notice in this or any other rejection made in the Office Action, then Appellant respectfully traverses the assertion. See MPEP § 2144.03.
It is again clear that Kim does not teach the features of the claims, and the Office provides no secondary teachings to cure Kim's deficiencies. Indeed, if the claimed features are well-known, then the Office should provide evidence supporting such a finding.

In response to the argument that the Office has not addressed the further features of claim 9 regarding "wherein the computer is a component of an aircraft condition monitoring system onboard the aircraft," it is noted that the brake system of Kim shown in FIG. 2 includes pressure sensors (101-105) and an electronic control unit (106) for processing the sensor data and issuing control signals and warning signals to valves (141-143, 173, 174, 186), motor (220) and warning unit (230). The Office action dated 04/05/2021, p. 12 also states “to modify KIM to implement and incorporate its brake systems for (on) an aircraft, such that the diagnostic system is onboard an aircraft.” Therefore the argued “diagnostic system” is indeed disclosed by Kim and discussed in the Office action to be incorporated onboard the aircraft.
	In response to the challenge to the official notice that it is well-known that an aircraft could have wheels and associated braking systems similar to a land vehicle, the following supporting references are provided. Metzger (US 20100276989 A1) teaches a brake system for wheels on vehicles, such as an aircraft (“The present invention relates generally to brake systems for vehicles, and more particularly to brake systems for use in an aircraft”; see [0001]; “A typical hydraulic brake system, for example, may include the following components among others: a pressure source, a brake actuator for exerting a braking force on a wheel as a result of pressure provided by the pressure source, a valve for controlling an amount of pressure provided from the pressure source to the actuator in response to a command signal, a controller for outputting the command signal in response to system inputs provided to the controller, and a wheel speed sensor”; see [0004]). Knight et al. (US 20180215356 A1) teaches a vehicle or aircraft brake system (“The present invention generally relates to vehicles and more particularly relates to aircraft braking systems”; see [0001]) for a wheel (“hydraulic wheel brake systems include a brake control valve for controlling the amount of pressure provided to the wheel brakes in response to a brake command provided by a pilot”; see [0003]). 
In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  As indicated in the rejections on p. 13 of the Office action dated 04/05/2021, the motivation is to provide a functional brake system for the aircraft wheels with the benefits of detecting a valve failure in the brake system.
	In response to the argument that the Office provides conjecture regarding "could be part of an aircraft,” “could have wheels…,” and “would be independent hydraulic systems…,” the above supporting references show that some aircraft could have brake system components similar to a land vehicle at the time the application was filed. The use of “could” and “would” is to show what an ordinary skill in the art at the time the application was filed would do, given what was available at that time.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN C KUAN/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        
Conferees:
/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857   
                                                                                                                                                                                                     /DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.